 
 
IV 
108th CONGRESS
2d Session
H. CON. RES. 444 
IN THE HOUSE OF REPRESENTATIVES 
 
June 8, 2004 
Mr. Ney (for himself and Mr. Larson of Connecticut) submitted the following concurrent resolution; which was referred to the Committee on House Administration
 
CONCURRENT RESOLUTION 
Authorizing the use of the rotunda of the Capitol for the lying in state of the remains of the late Honorable Ronald Wilson Reagan, the fortieth President of the United States. 
 
 
That in recognition of the long and distinguished service rendered to the Nation and the world by Ronald Wilson Reagan, the 40th President of the United States, the rotunda of the Capitol is authorized to be used for the lying in state of the remains of the late Honorable Ronald Reagan from June 9 until June 11, 2004. The Architect of the Capitol, under the direction of the Speaker of the House of Representatives and the President pro tempore of the Senate, shall take all steps necessary for carrying out this event. 
 
